Citation Nr: 0300896	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  99-00 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
post-traumatic stress disorder (PTSD), assigned a 50 
percent evaluation prior to April 17, 2000. 

2.  Entitlement to an increased disability rating for 
PTSD, assigned a 70 percent evaluation on and after April 
17, 2000.  

3.  Entitlement to an increased disability rating for 
lumbosacral strain, currently evaluated as 20 percent 
disabling.  

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) prior to April 17, 2000.  


REPRESENTATION

Appellant represented by:	Georgia Department of 
Veterans Service


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from November 1967 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and December 1998 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  In the February 
1998 determination, the RO denied entitlement to a total 
disability evaluation based upon individual 
unemployability (TDIU).  In the December 1998 
determination, the RO confirmed and continued 50 percent 
and 20 percent evaluations for PTSD and lumbosacral 
strain, respectively.  The appellant disagreed with these 
determinations and this appeal ensued.  The procedural 
posture of this case was described in the Board's December 
2000 remand.  

In an August 2002 rating decision, the RO increased the 
evaluation for PTSD to 70 percent disabling effective 
April 17, 2000.  Because the appellant presumably seeks 
the maximum benefit allowed by law and has not clearly 
expressed intent to limit his appeal, AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993), the analysis in this case must 
consider whether an evaluation in excess of 50 percent is 
warranted prior to April 17, 2000, and whether an 
evaluation in excess of 70 percent is warranted on and 
after April 17, 2000.

The RO has also granted the appellant's claim of 
entitlement to TDIU, effective from April 17, 2000.  
However, the appellant claimed this benefit in October 
1997 and perfected an appeal from the February 1998 
denial.  He has not withdrawn his appeal, and the issue of 
entitlement to TDIU prior to April 17, 2000 remains on 
appeal.


FINDINGS OF FACT

1.  Prior to April 17, 2000, the appellant's PTSD is 
manifested by occupational and social impairment, reduced 
reliability and productivity, impaired judgment, 
disturbances of mood and motivation, and intact memory and 
speech.  

2.  On and after April 17, 2000, the appellant's PTSD is 
manifested by strong underlying disturbances of mood and 
motivation, irritability and anger, complaints of 
hallucinations and suicidal ideation (though no threats to 
himself or others), and no indication of a neglect of 
personal hygiene, impaired memory, or impaired thought 
processes.  

3.  The appellant's low back symptomatology is manifested 
by loss of motion and sciatica related to nonservice-
connected degenerative disc disease.  

4.  Prior to April 17, 2000, the appellant's combined 
service-connected disability evaluation was 60 percent.

5.  The veteran has one year of college, and he has worked 
as a counselor, parks foreman, inventory accounting clerk, 
and night club manager.

6.  The veteran has nonservice-connected disabilities of 
asthma, chronic obstructive pulmonary disease, 
hypertension, and degenerative joint and degenerative disc 
disease of the lumbar spine.  He also suffers from 
polysubstance abuse.

7.  Prior to April 17, 2000, the veteran is not shown to 
be unemployable because of service-connected PTSD and low 
back strain alone.



CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
PTSD, assigned a 50 percent evaluation prior to April 17, 
2000, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.125 to 4.130, 
Diagnostic Code 9411 (2002).  

2.  The criteria for an increased disability rating for 
PTSD, assigned a 70 percent evaluation on and after April 
17, 2000, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.125 to 4.130, 
Diagnostic Code 9411 (2002).  

3.  The criteria for an increased disability rating for 
lumbosacral strain, currently evaluated as 20 percent 
disabling, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 
4.71a, Diagnostic Code 5295 (2002).  

4.  The criteria for a total disability rating based upon 
individual unemployability prior to April 17, 2000, are 
not met, and there is no basis for referral to proper 
authorities for consideration of extraschedular 
evaluation.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to assist, enhanced its duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-
claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C.A. § 5107.  See Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  However, the VA regulations promulgated 
to implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.  

Three of the issues in this case involve requests for 
increased evaluations and no particular application forms 
are required.  The fourth issue is for TDIU prior to April 
17, 2000.  The appellant filed a proper application for 
this benefit in October 1997.  Thus, there is no issue as 
to provision of a form or instructions for applying for 
these benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 
38 C.F.R. § 3.159(b)(2) (2002). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  The appellant 
claimed TDIU in October 1997 and increased evaluations for 
PTSD and lumbosacral strain in July 1998.  The RO denied 
these claims in February and December 1998 rating 
decisions and notified the appellant of these decisions by 
letters in March and November 1998.  The RO then sent the 
appellant December 1998 and January 1999 statements of the 
case listing the criteria for proving entitlement to TDIU 
and increased evaluation for each disability, along with 
the evidence considered in evaluating the claims.  

In a December 2000 remand, the Board listed various 
sources of information or evidence identified by the 
record as pertinent to the claims.  The veteran was 
informed by this remand that the RO would be responsible 
for obtaining certain evidence and that the veteran was 
responsible for providing information and evidence in his 
control, that is, income and employment information.  

After the RO issued a August 2002 rating decision 
increasing the PTSD evaluation to 70 percent and assigned 
TDIU effective April 17, 2000, the RO issued a September 
2002 supplemental statement of the case discussing the 
criteria for evaluating PTSD and what the evidence showed.  
That document also discussed the applicability of the VCAA 
and the regulations promulgated by VA to implement that 
Act.  These efforts by the RO informed the appellant of 
the information and evidence necessary to substantiate the 
claims.  There is no indication that additional 
notification of the types of evidence needed to 
substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claims for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  After the appellant 
filed his claims, the RO obtained some VA clinical and 
hospital records concerning the appellant's treatment for 
PTSD and a low back disability.  The Board, in its 
December 2000 remand, directed the RO to obtain various VA 
clinical and hospital records identified by the record 
that had not yet been associated with the record.  
Documents obtained since the remand in this case include 
VA clinical and hospital records covering the periods 
specified in the remand directives.  The appellant has not 
identified any other sources of treatment.  The Board 
concludes that VA has undertaken reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims for the benefit sought.  

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The RO afforded the appellant VA 
examinations in September 1997, September and October 
1998, and April 2001.  

On appellate review, the Board sees no areas in which 
further development may be fruitful.  The requirements of 
the VCAA have been substantially met by the RO. 

II.  Analysis

A.  Generally Applicable Law and Regulations

The appellant seeks increased evaluations for PTSD and 
lumbosacral strain.  Disability evaluations are determined 
by the application of a schedule of ratings which is based 
on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. pt. 4 (2002).  
Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § 4.1 (2002) requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed 
by the disabling condition.  38 C.F.R. § 4.2 (2002) 
requires that medical reports be interpreted in light of 
the whole recorded history, and that each disability must 
be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.7 (2002) provides 
that, where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

B.  PTSD

The appellant served in Vietnam as a rifleman with an 
infantry unit and earned the Combat Infantryman Badge.  In 
an August 1989 rating decision, the RO granted service 
connection for PTSD based on this service and on recent 
treatment he had received for PTSD.  The RO initially 
assigned a 30 percent evaluation, which it subsequently 
increased to 50 percent prior to the appellant filing this 
claim in 1998.  In an August 2002 rating decision, the RO 
increased the rating to 70 percent effective April 17, 
2000.  The analysis in this case will consider whether an 
evaluation in excess of 50 percent is warranted prior to 
April 17, 2000, and whether an evaluation in excess of 70 
percent is warranted on and after April 17, 2000.

The appellant's PTSD is evaluated pursuant to the criteria 
of Diagnostic Code 9411.  38 C.F.R. § 4.130 (2002).  VA's 
Schedule for Rating Disabilities pertaining to Mental 
Disorders provides for the follow ratings:  

Noncompensable:  A mental condition has been 
formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and 
social functioning or to require continuous 
medication.  

10 percent:  Occupational and social impairment 
due to mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms controlled by 
continuous medication.  

30 percent:  Occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, 
recent events).  

50 percent:  Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; 
difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing 
and maintaining effective work and social 
relationships.  

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.  

100 percent:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.

The evidence concerning the appellant's psychiatric 
symptomatology and his treatment that is relevant to his 
claim can be summarized as follows: 

? VA hospital records in September 1997 revealed a 
diagnosis of PTSD with GAF scores of 45 on admission 
and 60 on discharge.  

? VA hospital records in October 1997 showed a 
diagnosis of PTSD with GAF scores of 50 on admission 
and 60 at discharge.  It was noted that the appellant 
had suicidal ideation.  

? VA examination in September 1998 indicated that the 
appellant claimed he had not worked since 1982 
because employers would not hire him due to 
psychiatric impairment.  He lived with a friend 
because his family was afraid of his temper.  He 
reported worsening nightmares and flashbacks, 
increased startle response to noises, and intrusive 
thoughts of Vietnam experiences when near a forest or 
when it rained.  He was alert and oriented, wore 
casual attire, and had quite slow concentration, 
intact memory, poor eye contact, relevant and 
coherent speech, and intact insight.  He appeared 
guarded and denied past suicidal gestures, but 
acknowledged suicidal thoughts "every now and then."  
The diagnosis was PTSD with a GAF score of 55.  

? VA hospital records in December 1998 showed a 
diagnosis of PTSD and cocaine abuse.  The GAF score 
was 50 on admission and 65 at the highest in the 
previous year.  He was admitted with complaints of 
hallucinations and was initially irritable and easily 
agitated and had multiple focal complaints of a 
physical nature.  With manipulation of his 
medication, he gradually settled down and became more 
appropriate in his behavior and speech and thought.  

? VA records in December 1998 and January 1999 
indicated that he was admitted to a homeless 
domiciliary with diagnoses of PTSD, schizophrenia, 
and history of substance abuse.  The GAF score was 
60.  He was continued on various medications, 
attended therapy sessions, and received random drug 
testing (which was negative).  He was discharged from 
the domiciliary after failing to return on time from 
a weekend pass.  

? VA hospital records beginning April 17, 2000, 
indicated that the appellant was admitted with 
generalized complaints of PTSD and was involved in 
individual and group therapy.  Mental status 
examination showed strong underlying disturbances of 
mood and behavior, irritability, and anger.  At 
discharge he was cognitively intact and required 
significant help with substance abuse and anger 
management therapy.  The examiner noted that the 
appellant had been a threat to himself and others in 
the past, and that without undue stress he did not 
exhibit these features.  The diagnosis was PTSD, with 
cocaine abuse, polysubstance abuse, and tobacco use 
disorder also listed.  The admitting GAF score was 48 
and the discharge GAF score was 60.  

? VA hospital records in May 2000 indicated that the 
appellant was admitted with complaints of 
relationship difficulties, sleep disturbances, 
nightmares, and flashbacks about Vietnam.  He also 
admitted to alcohol and drug abuse and to auditory 
hallucinations, mood disturbances, and suicidal 
thoughts without plans.  He was treated with 
medication, supportive counseling, and individual and 
group therapy to help him deal with stress 
management, coping skills, and socialization, then 
discharged to a personal care home.  Mental status 
examination showed him to be alert and oriented, with 
insight and judgment present, mild anxiety, irritable 
but in control.  He had rational and coherent speech, 
and denied suicidal ideation, intentions or plans.  
He complained of persistent revengeful thoughts 
toward a former roommate who had stolen from him.  
The GAF scores at admission and discharge were 50.  
He was treated with individual and group counseling 
and with medication.  

? VA hospital records in August 2000 noted diagnoses of 
PTSD and substance abuse, with GAF scores on 
admission and discharge of 55.  He complained of 
anxiety, depression, nightmares, and flashbacks about 
Vietnam, and poor sleep.  He denied any suicidal or 
homicidal ideation and admitted to poor anger 
control.  His mood was anxious, irritable, and 
depressed.  He was cooperative, calm, with coherent 
and relevant speech and no loosening of association.  
He admitted to hearing voices sometimes.  

? VA hospital records September 2000 showed diagnoses 
of PTSD with affective disorder and substance abuse.  
The admitting and discharge GAF scores were 55.  He 
received medication and supportive counseling and 
responded satisfactorily and was not a management 
problem.  

? VA hospital records in November and December 2000 
indicated diagnoses of PTSD and substance abuse.  The 
admitting and discharge GAF scores were 55.  On 
admission, he complained of agitation.  He was alert 
and his speech was without abnormality.  There was no 
thought disorder detected and his affect was full.  
He admitted to hallucinations and denied any harmful 
ideation.  His insight and judgment were poor.  

? VA hospital records in December 2000 showed diagnoses 
of PTSD and substance abuse, with admitting and 
discharge GAF scores of 55.  He complained of sleep 
disturbances, anxiety, and tension.  At admission, he 
was cooperative with the appropriate behavior and 
good eye contact.  His speech was spontaneous and at 
a normal rate.  He was anxious and mildly depressed.  
His affect was congruent with his mood and his 
admitted hearing voices at times.  He denied suicidal 
or homicidal ideation.  He responded satisfactorily 
to supportive counseling and medication.  

? VA examination in April 2001 diagnosed severe PTSD 
with a GAF score of 48.  The examiner remarked that 
the appellant had severe social and industrial 
impairment and was unable to work.  Mental status 
examination showed the appellant to be cooperative 
but hyperalert with an increased startle response.  
He had a constricted affect, coherent and relevant 
speech, auditory and visual hallucinations "every now 
and then," preserved orientation and memory, sense of 
a foreshortened future, intact judgment and insight, 
and no suicidal or homicidal ideas.  

? VA hospital records in April and May 2001 showed a 
diagnosis of chronic severe PTSD with a GAF score of 
50 on admission and of 55 on discharge.  He 
complained of being stressed out and reported 
auditory hallucinations, increased frequency and 
intense fear of nightmares and flashbacks.  He was 
appropriately dressed and groomed with poor eye 
contact and nonpressured, talkative, coherent, 
relevant, and spontaneous speech.  There was no 
loosening of associations and he denied suicidal or 
homicidal ideation.  He responded satisfactorily to 
treatment with supportive counseling and medication 
and had no suicidal or homicidal thoughts at 
discharge.  

? VA hospital records in November and December 2001 
revealed a diagnosis of severe PTSD and an admission 
GAF score of 50 and at discharge 55.  He had normal 
speech and an anxious mood.  He had no suicidal or 
homicidal thoughts.  He apparently had a disagreement 
with a roommate and was subsequently homeless.  

? VA hospital records in January 2002 showed diagnoses 
of PTSD, as well as schizophrenia and depression and 
substance abuse.  The GAF scores were 50 on admission 
and 55 on discharge.  

To warrant an evaluation in excess of 50 percent before 
April 17, 2000, the evidence must correspond to the 
criteria for either a 70 percent or a 100 percent 
schedular evaluation.  The evidence shows occupational and 
social impairment, reduced reliability and productivity, 
impaired judgment, and significant disturbances of mood 
and motivation that interfere with the appellant's ability 
to perform an occupation, all requirements of the current 
50 percent evaluation.  However, the criteria for a 70 
percent evaluation also require evidence of suicidal 
ideation, impaired speech, near-continuous panic or 
depression affecting independent functioning, and neglect 
of personal hygiene.  The VA examination in September 1998 
showed intact memory and insight and no impairment in 
speech, though he admitted occasional suicidal thoughts.  
Although VA hospital records in December and January 1999 
revealed hallucinations, they were not persistent.  
Irritability and agitation are shown.  

The GAF scores assigned during these examinations and 
hospitalizations, though, indicate symptomatology more 
closely aligned with the criteria for a 50 percent 
evaluation.  These records in this period showed GAF 
scores of 45 on admission and 60 on discharge in September 
1997, of 50 on admission and 60 at discharge in October 
1997, of 55 in September 1998, of 50 on admission and 65 
within the previous year in December 1998, and of 60 in 
December 1998 and January 1999.  

The GAF scale reflects "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994) (hereinafter DSM-IV); Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).  A GAF score is highly probative as 
it relates directly to the appellant's level of impairment 
of social and industrial adaptability, as contemplated by 
the rating criteria for mental disorders.  See Massey v. 
Brown, 7 Vet. App. 204, 207 (1994).  GAF scores from 61 to 
70 indicate "some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."  
DSM-IV at 32.  The score of 65 within the year before 
December 1998 appears to contemplate far less severity 
than required for a 70 percent evaluation.  The scores of 
45 and 50 on admission in September and October 1997 and 
in December 1998 represent increased symptomatology at 
initial periods of hospitalization.  
The scores of 45 on admission corresponds to "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)." Id.  The scores of 60 at 
discharge represent "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co-workers."  Id.  Thus, the periods of 
hospitalization improved the appellant's symptomatology to 
a level consistent with the 50 percent evaluation assigned 
for that period.  The GAF scores of 55 and 60 assigned in 
September 1998, December 1998, and January 1999, are 
consistent with this conclusion.  In light of the evidence 
and based on this analysis, it is the determination of the 
Board that the preponderance of the evidence is against an 
evaluation in excess of 50 percent for PTSD prior to April 
17, 2000.  

To warrant a schedular evaluation in excess of 70 percent 
on and after April 17, 2000, the evidence must show total 
occupational and social impairment, manifested by gross 
impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self 
or others, intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  The VA 
hospitalization reports beginning April 17, 2000, on which 
the RO relied in assigning the 70 percent evaluation, 
indicated strong underlying disturbances of mood and 
behavior, with irritability and anger.  The GAF scores, of 
48 on admission and of 60 at discharge, were consistent 
with those assigned at earlier hospitalizations and 
examinations that supported no more than a 50 percent 
evaluation prior to April 17, 2000.  The later scores - of 
55 in September, November, and December 2000, of 48 in 
April 2001, and of 50 on admission and 55 on discharge in 
April and May 2001, in November and December 2001, and 
January 2002 - indicate severe symptomatology 
representative of the 70 percent criteria, but not total 
occupational and social impairment due solely to PTSD 
symptomatology that would support a 100 percent schedular 
evaluation.  

While the evidence indicates that the appellant has 
complained at times of hallucinations, suicidal thoughts, 
and difficulties with roommates, it has consistently been 
reported that he is not in danger of hurting himself or 
others.  Nor has there been any indication of neglect of 
personal hygiene, disorientation as to time or place, 
memory loss for the names of those close to him or his 
activities, or impairment in his thought processes.  In 
light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against an evaluation in 
excess of 70 percent for PTSD on and after April 17, 2000.  

C.  Lumbosacral Strain

VA established service connection for chronic low back 
strain in a March 1971 rating decision.  Initially, the 
disability was assigned a 10 percent evaluation under 
Diagnostic Code 5295.  The RO has now assigned the 20 
percent evaluation for the lumbosacral strain, rated 
pursuant to the criteria of Diagnostic Code 5295, which 
corresponds to lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent evaluation 
may be assigned for severe lumbosacral strain with listing 
of whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a (2002).  

A complete evaluation of the disability requires that the 
Board consider the functional loss due to pain associated 
with any limitation of motion.  DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  With respect to the first 
criterion of a 40 percent evaluation under Diagnostic Code 
5295, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic 
changes, is based on a loss of motion.  Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  A finding of pain on motion 
must be supported by adequate pathology and evidenced by 
the visible behavior of the appellant undertaking the 
motion.  38 C.F.R. § 4.40 (2002).

Lumbosacral strain has consistently been evaluated under 
Diagnostic Code 5295.  The appellant has in the past 
argued that he has degenerative disc disease of the lumbar 
spine.  Medical records in the early 1990s showed 
degenerative disc disease and a herniated disc in the 
lumbar spine, though the RO determined that these findings 
were unrelated to service or to his service-connected 
lumbosacral strain disability.  In a November 1993 rating 
decision, the RO denied the claim of service connection 
for that disability.  For these reasons, the appellant's 
lumbosacral strain will be rated pursuant to the 
diagnostic criteria for lumbosacral strain, without 
reference to the criteria applicable to degenerative disc 
disease or herniated discs.  

VA clinical records in January 1998 and June 2000 
indicated complaints of low back pain radiating into the 
lower left extremity.  

VA examinations in October 1998 showed the appellant's 
complaints of back pain, with numbness in his left leg for 
two months.  X-rays showed a herniated disc.  He wore a 
corset and walked with a limp.  There was no spasm.  
Extension was to 40 degrees, flexion to 80 degrees, 
lateral flexion to 40 degrees, and rotation to 35 degrees.  
Strength was normal and there were no sensory changes.  
The diagnosis was lumbar strain.  

VA examination in April 2001 indicated that the claims 
file was extensively reviewed.  Flexion was to 80 degrees, 
lateral bending bilaterally to 30 degrees, and extension 
to 35 degrees.  The examiner noted that the appellant's 
loss of motion and impairment in heavy lifting was 
secondary to sciatica and degenerative disc disease.  X-
rays of the lumbar spine were normal.  The examiner 
expressed an opinion that the appellant's most pronounced 
symptomatology over the previous two decades was primarily 
due to degenerative disc disease and left sciatica 
probably secondary to herniated disc, and that the acute 
symptoms from the lumbosacral strain were probably 
resolved six months after his in-service injury and 
recurred with excessive amounts of activity.  The 
appellant had no difficulty sitting, standing, or weight 
bearing, and had no disability in his ability to ambulate.  

The April 2001 VA examiner essentially opined that the 
symptomatology complained of by the appellant was 
attributable to the appellant's degenerative disc disease 
and not to his lumbosacral strain.  There is no indication 
that the disability at issue here produces listing of 
whole spine to opposite side, or marked limitation of 
forward bending in standing position, or loss of lateral 
motion with osteo-arthritic changes.  The examiner linked 
what limitation of motion there is to the nonservice-
connected degenerative disc disease rather than the 
service-connected lumbosacral strain.  Nor is there 
narrowing or irregularity of joint space, as the April 
2001 x-ray showed a normal lumbar spine.  Finally, the 
examiner in April 2001 noted that, while the lumbar strain 
symptoms were acute and recurred with excessive amounts of 
activity, the appellant had no difficulty sitting, 
standing, or weight bearing, and had no disability in his 
ability to ambulate.  Thus, it cannot be concluded that 
the disability results in functional loss due to pain 
associated with any limitation of motion, marked 
limitation of forward bending in standing position, or 
loss of lateral motion with osteoarthritic changes, that 
might warrant a higher rating under 38 C.F.R. § 4.40, 4.45 
(2002) or the principle of DeLuca, 8 Vet. App. at 204-07.  
In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of 
the evidence is against the claim of entitlement to an 
increased disability rating for lumbosacral strain.  

D.  TDIU

The appellant filed a claim for TDIU in October 1997.  By 
an August 2002 rating decision, the RO established TDIU 
effective April 17, 2000, which represented a partial 
grant of the benefit sought.  The Board must consider 
whether TDIU should be granted prior to April 17, 2000, as 
the appellant has not withdrawn his appeal. 

TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  If there is only one such disability, this 
shall be ratable at 60 percent or more, and if there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent disability or more.  38 C.F.R. § 4.16(a) (2002).  
In determining whether a veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. §§ 3.341(a), 
4.19 (2002); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  

The appellant has two service-connected disabilities: PTSD 
(assigned a 50 percent rating prior to April 17, 2000) and 
lumbosacral strain (assigned a 20 percent rating).  His 
combined service-connected rate prior to April 17, 2000, 
was 60 percent.  Accordingly, he does not meet the 
schedular requirements for a TDIU rating under the 
provisions of 38 C.F.R. § 4.16(a) (2002).  

However, pursuant to 38 C.F.R. § 4.16(b), the RO is 
authorized to submit to the Director, Compensation and 
Pension Service, for extraschedular consideration all 
cases of veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards of section 4.16(a).  In deciding 
whether to make such a referral, consideration must be 
given to service-connected disabilities, employment 
history, educational and vocational attainment, and all 
other factors having bearing on the issue.

To receive compensation as totally disabled, a claimant 
must be unemployable solely as a result of service-
connected disabilities.  The question is, then, whether 
prior to April 17, 2000, the appellant's service-connected 
disabilities precluded him from engaging in substantially 
gainful employment (i.e., work that is more than marginal, 
that permits the individual to earn a "living wage").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the 
appellant to prevail in his claim for TDIU, the record 
must reflect circumstances, apart from his nonservice-
connected conditions, which placed him in a different 
position from others having a combined 60 percent rating.  
The sole fact that he was unemployed or had difficulty 
obtaining employment is not enough.  The ultimate question 
is whether he, in light of his service-connected 
disorders, was capable of performing the physical and 
mental acts required by employment, not whether he could 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

In this case, the veteran reported having education 
through one year of college, although his medical records 
have also shown a report of two years of college.  He 
reported employment from 1971 to 1982 as a counselor, a 
parks foreman, and inventory accounting clerk, for the 
U.S. Census Bureau, and as a night club manager.  In 
January 2001, he was asked to complete an income, net 
worth, and employment statement, but he has not submitted 
that information.  He has thus deprived the Board of 
information in his control that he was asked to provide.  
However, even assuming that he has not worked since 1982, 
the question is whether there is a reasonable basis for 
concluding that his lack of employment was because he was 
unemployable because of service-connected disabilities.  
The available evidence preponderates against finding that 
his service-connected disabilities alone prevented him 
from working.  The medical records reflect that the 
veteran has numerous other disabilities including asthma, 
chronic obstructive pulmonary disease, hypertension, and 
degenerative joint and degenerative disc disease of the 
lumbar spine.  He also suffers from polysubstance abuse.  
Asthma and lung disorders, as well as polysubstance abuse, 
have required treatment and even hospitalization.  If the 
veteran was, in fact, unemployable prior to April 2000, 
the evidence is against finding it due solely to service-
connected disabilities.

Accordingly, there was no basis for the RO to refer the 
matter for extraschedular consideration under 38 C.F.R. 
§ 4.16(b).



ORDER

Entitlement to an increased disability rating for PTSD, 
evaluated as 50 percent disabling prior to April 17, 2000, 
is denied.  

Entitlement to an increased disability rating for PTSD, 
evaluated as 70 percent disabling on and after April 17, 
2000, is denied.  

Entitlement to an increased disability rating for 
lumbosacral strain, currently evaluated as 20 percent 
disabling, is denied.  

Entitlement to TDIU prior to April 17, 2000, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

